Exhibit 10

CONTRACT FOR SERVICES

This Agreement is made the 28th day of December   2006

Between

(1)               Sealed Air Limited, whose registered office is at Clifton
House, 1 Marston Road, St. Neots, Cambs, PE192HN (‘The Company’); and

 (2)              Stuart Prosser, residing at 4 River Meadow, Hemingford Abbots,
Cambridgeshire, PE289AY, UK (‘The Consultant’)

1.             Definitions

a)             In this Agreement, unless the context otherwise requires, the
following expressions whether appearing in the singular or the plural shall have
the meanings set out against them:

‘Agreement’ means these terms and conditions and the Schedule and any and all
other Schedules to this Agreement as the same may be amended modified or
supplemented from time to time by the agreement of the parties:

‘Associated Companies’ means any corporation, company or other business entity
which directly or indirectly controls, is controlled by, or is under common
control with the Company;

‘Confidential Information’ means any trade secret and any information of a
confidential nature of which the Consultant is informed by the Company or any
client of the Company for whom the Consultant agrees to provide services in
accordance with this Agreement, or which otherwise comes to the knowledge of the
Consultant as a result of, or in the course of providing the Services. 
Confidential Information of the Company includes but is not limited to the
Company’s trade secrets, secret formulae, processes, inventions, designs,
know-how discoveries, technical specifications, business methods, management
systems, marketing, financial, business, new business, technical or research
plans, the identity of the Company’s clients and client lists in whatever medium
they are stored including contacts at those clients, the requirements of any of
the Company’s clients for its products and services, software products or
concepts, designs, details of the terms on which the Company trades with its
clients or suppliers, details of the terms on which the Company employs staff or
engages contractors and unpublished financial or other information entrusted to
the Company in confidence by any client or third party;

‘Property’ means such property as is supplied to or is placed in the control of
the Consultant or is otherwise made available to the Consultant by either the
Company or a client of the Company for the purpose of or in connection with the
provision of the Services;

‘Schedule’ means the schedule annexed to this Agreement the provisions of which
shall be incorporated into this Agreement in their entirety;

‘Services’ means the services to be provided by the Consultant, which services
are described in the Schedule;

‘Special Conditions’ means such conditions as apply to the provisions of the
Services and as are set out in the Schedule;


--------------------------------------------------------------------------------




‘Term’ means the period set out in the Schedule;

‘VAT’ means Value Added Tax or any similar tax introduced after the date of this
Agreement;

b)            The headings in this Agreement are included only for convenience
and shall not affect its construction.

c)             Reference to any statute or statutory provision includes a
reference to the statute or statutory provision as from time to time amended
extended or re-enacted.

2.             Provision of Services

a)             The Consultant agrees to supply the Services to the Company or
Associated Companies in accordance with these terms and conditions and the
Special Conditions, if any.  The Company shall not control nor have any right of
control as to how the Consultant is to perform the Services; however, Consultant
agrees to perform the Services within guidelines set forth by the Company
Representative(s) as identified in the Special Conditions.

b)            The Consultant undertakes that he will devote such time,
attention, skill and ability as the provision of the Services requires.

c)             The Consultant will use his own initiative in how the Services
are to be provided and will have flexibility as to the hours worked on location,
but will nonetheless assist the Company by making all reasonable attempts to
work within an overall agreed deadline, will observe Health and Safety
regulations and will comply with all reasonable operational requirements
relating to working hours and security.

d)            Start and finish times are at the discretion of the Consultant
within an overall programme of Services which will be verbally agreed from time
to time with the Company Representative(s) as identified in the Special
Conditions.

e)             The Consultant is not obliged to seek permission from the client
to leave a location at any time, except that if the Consultant is attending a
meeting, he shall not leave until the conclusion of meeting.

f)             The Consultant agrees that the Services shall be performed by him
personally.

g)            The Consultant warrants that the Consultant shall have the
necessary qualifications and experience to enable him to provide the Services to
the satisfaction of the Company and that the provision of the Services would not
be in breach of any laws applicable in the location at which the services will
be supplied.

h)            Whilst the Consultant’s working methods are his own, the
Consultant shall at all times exercise the highest degree of skill and
application in providing the Services and when the Consultant is providing the
Services at the premises of the Company or the premises of clients of the
Company, shall ensure that he complies with all relevant health and safety and
operational rules and regulations issued by such clients relating to working
hours and security.

2


--------------------------------------------------------------------------------




i)              In the event that the Consultant or any agents or employees of
the Consultant by any negligent act or omission loses, damages, destroys or
wrongly disposes of the Property, the Consultant accepts and agrees that the
Consultant shall be responsible for such loss, damage, destruction or wrongful
disposal as between the Consultant and the Company and/or the Company’s client
and shall put the client, or the Company, as appropriate, in the position on
which it would have been had such event not taken place.

j)              The Consultant shall be responsible for his own insurances.

3.             Fee and Payment Terms

a)             In consideration of the provision of the Services, the Company
shall pay to the Consultant a fee (‘the Fee’) to be calculated at the rate as
specified in the Schedule.

b)            All payments to the Consultant shall be made on an automatic
basis, the last day of each month, with the first payment being due and payable
to the Consultant on January 31, 2007 and final payment being due and payable to
the Consultant on December 31, 2007 unless extended per the Schedule.  Payments
will be coordinated with the UK People and Performance Manager.

c)             The Company and the Consultant acknowledge that the Consultant is
not an employee of the Company and that the legal relationship between the
Consultant and the Company is one of undertaking independent specialist service,
and that nothing in this Agreement shall be deemed to create a relationship of
partnership, agency or employment between the Consultant and the Company and/or
any client of the Company.

d)            The parties to this contract for services specifically confirm
that ‘the circumstances’ referred to in S75 4A(1)(c) of the Welfare Reform and
Pensions Act 1999 and any related taxation legislation, either current or to be
introduced, are those in this contract for services and no other agreement or
contract.

e)             The Consultant, his agents or employees will not be entitled to
receive from the Company holiday pay or Bank Holiday pay or special absence pay
or sick pay in any circumstances.  The Consultant will bear the cost of any
health insurance scheme which he may arrange at his own discretion.

f)             The Consultant, his agents or employees are not entitled to
partake in any grievance procedure of the Company, and as an independent
contractor the Consultant, his agents or employees are not entitled to any
employment law rights from the Company.

g)            The Consultant his agents or employees are not entitled to receive
any Company benefits or partake in any pension run by the Company except that
Consultant is entitled to any such pension already vested to the Consultant on
the basis of his prior employment relationship with the Company.

h)            The Consultant shall be responsible for any income tax, national
insurance contributions and any VAT liability arising in relation to the Fee
payable under this Agreement.  The Consultant agrees to indemnify the Company
against any claims or demands for tax, national insurance contributions,
penalties or interest which may become payable by the Company in relation to the
provision of the Services under this Agreement and against any costs the Company
incurs (including legal costs on a full indemnity basis) in dealing with such
claims and/or demands.  Payment under this indemnity will fall due within 14
days of demand being made by the Company.

3


--------------------------------------------------------------------------------




4.             Expenses

a)             The Consultant shall be entitled to reimbursement by the Company
for reasonable expenses incurred in pursuance of this Agreement consistent with
normal Company practice for airfares, hotels, and all business related telephone
calls.  The Consultant shall not be entitled to raise any charge or submit any
invoice to the Company in respect of any such expenses relating to any
non-European travel save with the prior written consent of the Company. 
Invoices for travel and other expenses should be submitted to the UK People and
Performance Manager for payment consistent to this provision.

b)            The Consultant shall not accept any payment whatsoever from any
clients of the Company.

5.             Access to clients’ premises

a)             Throughout the period of this Agreement the Company shall procure
that the Consultant is afforded such access to any premises of any of the
Company’s clients as shall be necessary for the provision by the Consultant of
the Services and further shall:-

(i)            procure that the Consultant is properly advised of the rules and
regulations which are then in force for the conduct of personnel at such
premises;

(ii)           procure that the Consultant is provided with such working space
and facilities as he may reasonably require;

(iii)          make available appropriate personnel to liaise with the
Consultant.

6.             Freedom of the Consultant to undertake other works and
Non-competition

a)             The Consultant is free to undertake other contracts for services
for other parties at any time, either before, after, or concurrently with this
contract for services, except that during the term of this Agreement and for one
year following the termination of this Agreement, Consultant agrees that he
shall not, without the written consent of the President and CEO of Sealed Air
Corporation, (i) either directly or indirectly compete with or in any way engage
his talents for the benefit of a competitor of the Company in any capacity
related directly or indirectly to any aspect of the Consultant’s last 24 months
employment  with the Company or as Consultant with the Company or (ii) act as an
officer, director, employee, consultant, partner or stockholder owning more than
five percent of a corporation, business or enterprise that is in the business of
designing, developing, manufacturing, selling, servicing or promoting a product
that competes with any of the products manufactured, sold or under development
by the Company during Consultant’s last 24 months employment with the Company or
during the term of this Agreement.

b)            The Consultant acknowledges and agrees that the Company has first
call on the services of the Consultant and requires the Consultant to give the
Company high priority over another client of the Consultant.

c)             The Consultant may advertise his services in any way he sees fit,
consistent with the terms of this Agreement, and the Company shall not raise any
objection save that the Consultant shall not make any reference to the Company
as a client of the Consultant without the prior written consent of the Company.

4


--------------------------------------------------------------------------------




7.             Force Majeure

a)             Neither party shall be liable for any failure to carry out its
obligations under this Agreement if and to the extent that such failure is due
to force majeure which shall mean an event beyond the control of the party
concerned including but not limited to war (declared or undeclared), acts of
God, terrorism, earthquake, accident, explosion, fire, flood, abnormal weather
conditions, acts of government or other agencies and industrial disputes.

b)            The party affected by such force majeure event shall promptly
notify the other party in writing.  In the event that the force majeure event so
notified continues so as to prevent the performance of this Agreement for thirty
(30) days after such notice then either party shall have the right to terminate
this Agreement without liability for beach of contract.

8.             Termination

a)             Either the Consultant or the Company may terminate this Agreement
at any time by giving to the other in writing the period of notice specified in
the Schedule.

b)            Termination of this Agreement shall not affect the accrued rights
and obligations of the parties at the date of termination.

9.             Confidentiality

a)             The Consultant agrees that during the period of this Agreement
and thereafter the Consultant shall not (and shall use his best endeavours to
ensure that any agent or employee of his shall not) use for his own purposes,
nor disclose to any person the Confidential Information except where it is
necessary to do so for the purpose of supplying the Services and the person to
whom the information is communicated has a legitimate need to know the
information and in these circumstances the Consultant shall use his best
endeavours to keep confidential and to ensure that his agents and employees keep
confidential the Confidential Information.

b)            This obligation of confidentiality will not apply to any such
Confidential Information which:

(i)            is already in the public domain other than by reason of the
Consultant breaching this clause;

(ii)           become known from a third party without breach of this or any
other obligation of confidentiality and without requiring a significant
expenditure of labour skill or money;

(iii)          is required to be disclosed by a court of law or any other
competent tribunal government or other authority or regulatory body.

c)             nothing in this Agreement prevents any party to the Agreement
making a protected disclosure under the Public Interest Disclosure Act 1998
should that Act apply to them.

10.          Intellectual Property

The copyright and all other proprietary rights whatever in all documentation and
other material developed by the Consultant under this Agreement specifically for
the Company

5


--------------------------------------------------------------------------------




shall become the property of the Company and the Consultant agrees at all times
to do all such things and execute all such documents as shall be necessary to
effect the valid legal transfer and/or assignment to the Company of all such
rights.

11.          Compliance with the Laws Governing Bribery

Consultant agrees that neither he, nor anyone acting on his behalf, will violate
any antibribery laws or international antibribery standards.  Specifically,
Consultant agrees that he will not, directly or indirectly, pay, promise or
offer to pay, or authorize the payment of any money or anything of value to:

a)                                      an officer, employee, agent, or
representative of any government, including any department, agency or
instrumentality of any government or any government-owned or government
controlled entity or any person acting in an official capacity on behalf
thereof; or

b)                                     a candidate for political office, any
political party, or any official of a political party; or

c)                                      any other person or entity while knowing
or having reason to believe that some portion or all of the payment or thing of
value will be offered, given or promised, directly or indirectly, to any person
or entity described above for the purpose of influencing any act or decision of
such government official, political party, party official, or candidate in his
or its official capacity, including a decision to do or omit to do any act in
violation of the lawful duty of such person or entity, or inducing such person
or entity to use his or its influence with the government or instrumentality
thereof to affect or influence any act or decision, in order to assist the
Company or its Associated Companies or in the promotion,  marketing or sale of
Company or its Associated Companies products and service.

In addition, Consultant understands and agrees that no payment shall be made by
him or anyone acting on his behalf to anyone for any reason or for the benefit
of the Company or its Associated Companies, which is not properly and accurately
reported to the Company.

12.          Processing of Personal Data

The Consultant consents to the processing of all or any personal data (in
manual, electronic or any other form) relevant to his engagement by the Company
and/or any Associated Companies and/or any agent or third party nominated by the
Company and bound by a duty of confidentiality.  Processing includes but is not
limited to obtaining, recording, using and holding data and includes the
transfer of data to any country either inside or outside the EEA.

13.          Delivery up of the Property

At the request of either the Company or any client of the Company who has
provided the Consultant with any of its Property at any time and in any event on
the termination of this agreement, the Consultant will deliver up to the Company
or the Company’s client as

6


--------------------------------------------------------------------------------




appropriate the Property and, if so required by either the Company or the
Company’s client will provide the requesting party with a written confirmation
that the Consultant has done so.  The Consultant is not permitted to retain any
copies of the Property and such copies must likewise be delivered up to the
party to whom the originals belong.

14.          Restrictions

a)             The Consultant agrees it will not whether by himself, his
employees or agents or otherwise whatsoever either during the period of this
Agreement or for a period of one (1) year after the termination date of this
Agreement, without the Company’s prior written consent:

(i)            on behalf of any company, firm or business which competes with
the Company or any Associated Companies, and whether directly or indirectly,
solicit or entice away from, or endeavour to solicit or entice away from the
Company or any Associated Companies the business of any client of the Company or
any Associated Company with whom the Consultant had business dealings in the
course of providing the Services in the twelve months prior to the termination
date;

(ii)           on behalf of any company, firm or business which competes with
the Company, or any Associated Company, and whether directly or indirectly,
solicit or entice away from, or endeavour to solicit or entice away from the
Company or any Associated Company, any person employed or engaged by the Company
or any Associated Company at the termination date as a senior employee, (or who
would have been so employed or engaged had he or she not left due to
solicitation on the part of the Consultant) and with whom the Consultant had
contact during the course of this Agreement.

15.          Waiver

The failure by the Company to enforce at any time or for any period any one or
more of the terms and conditions of this Agreement shall not be a waiver of them
or of the right at any time subsequently to enforce all of the terms and
conditions of this Agreement.

16.          Assignment

This Agreement is personal to the Consultant who may not without the express
prior consent of the company assign or sub-contract any of his rights or duties
under this Agreement (save as set out in this Agreement).

17.          Notices

Any notice to be given under this Agreement by any of the parties to the other
must be in writing and delivered by hand, first class letter or facsimile
transmission to the address at the beginning of the Schedule (or such other
address as may from time to time be designated in writing by the relevant party
for this purpose) and in the case of post will be deemed to have been given
three working days after the date of posting and in the case of other notices
will be deemed to have been given on delivery.  PROVIDED that in the case of
facsimile transmission or confirmatory copy of such notice is sent by first
class post to the recipient within 24 hours of the facsimile transmission.

18.          General

a)             This Agreement represents the entire agreement between the
parties relating to its subject matter and supersedes any and all prior oral or
written promises, representations,

7


--------------------------------------------------------------------------------




agreements, statements and understandings whatsoever which existed or may have
existed between the parties other than those expressly incorporated in this
Agreement.  This Clause shall not exclude liability for fraudulent
misrepresentation.

b)            This Agreement may only be amended in writing by a document signed
by an authorised representative of each party which is expressly stated to amend
this Agreement.

c)             If any provisions of this Agreement should be declared invalid by
a court of law or other competent tribunal or governmental body then the
remainder of this Agreement shall continue in full force and effect provided
that it is capable of doing so.

d)            This Agreement shall be governed by and construed in accordance
with the law of England and the parties hereby submit to the jurisdiction of the
English courts.

19.          Proper Law and Jurisdiction

This Agreement shall be governed by English law and the parties hereto hereby
agree to subscribe to the exclusive jurisdiction of the English courts.


SCHEDULE

Notice Period:

Company to Consultant      1 week in writing

Consultant to Company      4 weeks in writing

Term:  January 1, 2007 through December 31, 2007.  Two (2) one year extensions
may be granted upon mutual agreement of the parties by notice within 30 days
prior to the expiration of this Agreement.

Annual Rate:  £100,000 (exclusive of Value Added Tax), payable in the following
manner:

12 equal payments of £8,333.34 payable on the last day of each month for the
term of this Agreement, with the first payment due and payable on January 31,
2007 and the last payment due and payable on December 31, 2007.  Any extensions
of this Agreement will be at the same Annual Rate and monthly payment manner.

Agreed Limits:

10 days per month (which includes any preparation time and any travel time) for
a maximum total of 120 days from January 1, 2007 through December 31, 2007. 
Consultant may carry over from one month to the next month any days not used in
the previous month; likewise, Consultant may use days from the following month
if necessary to perform the Services in a current month, provided the 120 days
agreed limit must be used by December 31, 2007.  Consultant is not permitted to
any additional hours or fees without the approval of the President and CEO of
Sealed Air Corporation or his designee.  If Consultant performs beyond the scope
of the Nature of Services and/or beyond the Agreed Limits, as determined by the
Company, Consultant may be eligible for additional remuneration.

8


--------------------------------------------------------------------------------




Nature of Services:

(1)          Follow sustainable packaging development in Europe;

(2)          Continue to develop business opportunities with certain customers;

(3)          Follow potential acquisitions opportunities in certain businesses;
and

(4)          Other projects that may be assigned, from time to time, by the CEO
and President of Sealed Air Corporation or his designee.

Special Conditions:

Because Consultant’s Services are in a number of multifaceted areas, Consultant
shall liaise with other Company and/or Associated Company Representative(s) or
their designees as it relates to relevant Services.

AS WITNESS whereof this Agreement has been signed by or on behalf of the parties
hereto the day and year first before written.

 


SIGNED BY THE CONSULTANT

Signature:

/s/ Stuart Prosser                 

 

Date:

28 December 2006

 

Stuart Prosser

 

 

 

 

 

 

 

SIGNED for and on behalf of the Company

 

 

 

 

 

 

 

 

 

 

 

Signature:

/s/ William V. Hickey                 

 

 

Date:

28 December 2006

 

William V. Hickey

 

 

 

Director of Sealed Air Limited,

 

 

 

President & CEO Sealed Air Corporation

 

 

 

 

9


--------------------------------------------------------------------------------